Citation Nr: 1426666	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 22, 2010, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  On July 22, 2010, the Veteran filed a claim for TDIU.

2.  It is not factually ascertainable that an increase in severity occurred during the year prior to his July 22, 2010 claim such that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 22, 2010, for the grant of TDIU benefits.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO granted TDIU.  The Board notes that once a claim is granted, additional notice is not required regarding the claim, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of his claim.  The claims file includes his service treatment records, VA medical records, and the statements of the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Earlier effective date

The Veteran seeks an effective date earlier than July 22, 2010 for the award of TDIU benefits.  The current effective date for TDIU is based on the date of receipt of the Veteran's claim for TDIU.

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board notes that prior to his July 22, 2010, claim for TDIU benefits, the Veteran had filed claims seeking TDIU benefits that were denied in unappealed rating decisions in July 2000 and July 2008.  Neither rating decision was appealed and both became final.  See 38 U.S.C.A. § 7105.  Such finality precludes award of an effective date prior to July 2008.

The Veteran's claims folder contains no correspondence from him filed after the July 2008 final denial and before the current claim was filed on July 22, 2010 seeking to reopen his TDIU claim.  Accordingly, the Board determines that July 22, 2010, is the date of receipt of the TDIU claim for purposes of assigning an effective date.  Thus, the earliest the Veteran could be entitled to TDIU would be within the year prior to July 22, 2010, if the evidence shows that there was a factually ascertainable increase in severity that occurred during the year prior to his July 22, 2010 claim such that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  

While the claims file includes records of VA treatment for the Veteran's various disabilities, these records provide no basis for assignment of an earlier effective date for the award of a TDIU.  An October 2009 VA diabetes exam indicates that the Veteran reported that he does not work, but it was further noted that he reported being disabled since 1989.  A VA PTSD examination conducted in October 2009 likewise noted that his last employment had been 20 years earlier.  A VA peripheral nerves examination conducted in February 2010 does not specifically address employment.  

The Board finds that it is not factually ascertainable that an increase in severity occurred during the year prior to his July 22, 2010 claim such that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  The Veteran himself in his claim form dated the onset of his inability to work as being in 1986.  The Board notes that this suggests that any increase in severity was not during the year immediately preceding the claim.  The U.S. Court of Appeal for the Federal Circuit has recently explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a Veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim." Gaston v. Shinseki, 605 F.3d 979, 984 (May 20, 2010) (explaining the legislative intent to provide Veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier. See 38 U.S.C.A. § 5110(b)(2) ; Gaston, 605 F.3d at 984.

The Board has carefully considered the Veteran's claim that an earlier effective date for TDIU; however, the preponderance of the evidence is against the claim.  
The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis for an effective date earlier than July 22, 2010 for the award of TDIU benefits, and the Veteran's earlier effective date claim must be denied.  



ORDER

Entitlement to an effective date earlier than July 22, 2010, for an award of TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


